DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show two adjusting chambers (30 in the specification), adjusting pump (element 100 in the specification), central through-hole (element 51 in the specification) and peripheral surface sections (element 111 in the specification) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive disc arranged within the hub (claim 19, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 should be amended to -and axially displaceable in the central actuating through-hole of the valve body-.  Appropriate correction is required.
Claims 2-34 are objected to due to their dependence on claim 1.

Claim 7 is objected to because of the following informalities:  lines 1-2 should be amended to - wherein the two elongate sections of the first internal valve chamber and the two elongate sections of the second internal valve chamber extend parallel-.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 7 should be amended to - is different between the first and seconds pairs-.  Appropriate correction is required.
Claims 9-12 are objected to due to their dependence on claim 8.

Claim 9 is objected to because of the following informalities:  line 5 should be amended to - corresponding axial ends of the two axial channel sections-.  Appropriate correction is required.
Claims 10-12 are objected to due to their dependence on claim 9.


Claim 11 is objected to because of the following informalities:  line 3 should be amended to - defining axial clearances between each [[other]] of the plurality of annular protrusions-.  Appropriate correction is required.
Claim 12 is objected to due to its dependence on claim 11.

Claim 12 is objected to because of the following informalities:  line 4 should be amended to - the second control port from the first and second internal valve chambers,-.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  lines 8-10 should be amended to - wherein a high pressure channel opens into each of the at least one high pressure pump chamber and a low pressure channel opens into [[the]] each of the at least one low pressure pump chamber-.  Appropriate correction is required.
Claims 15-18 are objected to due to their dependence on claim 14.

Claim 18 is objected to because of the following informalities:  “the separating arms” limitation in lines 8, 10 and 12 should be amended to - the two separating arms-.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  lines 8-10 should be amended to - a plurality of vanes being attached to the hub and extending radially outward from the hub into an associated adjusting chamber of the plurality of adjusting chambers-.  Appropriate correction is required.


Claim 25 is objected to because of the following informalities:  line 2 should be amended to - a second hub lid axially closing the central through-hole on opposite sides-.  Appropriate correction is required.
Claims 26-28 are objected to due to their dependence on claim 25.

Claim 33 is objected to because of the following informalities:  lines 2-4 should be amended to - the central operating through-hole, and wherein two protrusions of the plurality of protrusions are disposed on opposite sides of the central operating through-hole, -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Torque transmission (claim 29)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Transmission (Torque transmission - claim 29)
coupled with functional language 
For establishing a relative rotation between the rotor and the stator (Torque transmission - claim 29)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Bolt or cylindrical bolt (¶00049 and 000105) (Torque transmission - claim 29)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-12, 18, 22, 23 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4:
The claim the limitation “the associated high pressure channel” in line 3 is unclear. It’s unclear if this refers to the “high pressure channel” established in claim 2 line 2 or another high pressure channel. For the sake of examination, the office has assumed that “the associated high pressure channel” of claim 4 and “high pressure channel” of claim 2 are the same structure.
The claim the limitation “the associated low pressure channel” in line 5 is unclear. It’s unclear if this refers to the “high pressure channel” established in claim 2 line 4 or another low pressure channel. For the sake of examination, the office has assumed that “the associated high pressure channel” of claim 4 and “high pressure channel” of claim 2 are the same structure.
The claim limitation “the elongate section” in line 6 is unclear. Two “elongate sections” have been established in the claim up to this point (one for the first internal valve chamber and the other for the second internal valve chamber) so it’s unclear which elongate section is being referred to. For the sake of examination, the office has assumed that this elongate section refers to the second internal valve chamber “elongate section” previously described in the claim.
Claims 5-7 are rejected due to their dependence on claims 4.
Regarding claim 5:

Claims 6-7 are rejected due to their dependence on claims 5.
Regarding claim 8:
The claim recites the limitation "the internal valve chambers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the axial sequence" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 are rejected due to their dependence on claims 8.
Regarding claim 9:
The claim recites the limitation "the outer axial channel section" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the office has assumed the applicant is referring to the “two axial channel sections” established earlier in the claim.
The claim recites the limitation "the corresponding axial surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 are rejected due to their dependence on claim 9.
Regarding claim 11:
The claim recites the limitation "the valve actuator fluid connections" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 is rejected due to its dependence on claim 11.
Regarding claim 18:
The claim is unclear because of the limitation “a pump” in line 6. Claim 15 (on which this claim depends) already established a pump in line 2 of the claim. So it’s unclear if this is another pump or the same pump established in claim 15. For the sake of examination, the office has assumed that the limitation of claim 18 refers to the same pump established in claim 15. For this reason, the application should amend the claim to indicate “the pump” instead of “a pump”.
The claim is unclear because of the “a high pressure pump chamber and an adjacent low pressure pump chamber” limitation in lines 7-8 of the claim. It’s unclear if these are part of the “two high pressure pump chambers and two low pressure pump chambers” established in lines 4-5 of the claim or if these are additional chambers. For the sake of examination, the office has assumed that these “high pressure pump chamber and an adjacent low pressure pump chamber” structures are part of the “two high pressure pump chambers and two low pressure pump chambers” established beforehand.
The claim recites the following limitations "the elongate sections", "the first and second internal valve chambers", "the axial channel sections" and "the annular channels" in lines 9, 10 and 11.  There is insufficient antecedent basis for these limitations in the claim. 
Regarding claim 22:
The claim recites the limitation "the common rotational axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 23:
The claim recites the limitations "the first sub-chambers" and “the second sub-chambers” in lines 1 and 2 respectively.  There is insufficient antecedent basis for these limitations in the claim. 
Regarding claim 26:
The limitations “a first sub-chamber”, “a vane” and “a second sub-chamber” in lines 5, 7 and 8 respectively are unclear. These structures have been established earlier in claims one which this claim depends which raises a question of if these are additional structures or the same structure already established. For the sake of examination, the office has assumed that the structures “a first sub-chamber”, “a vane” and “a second sub-chamber” established in claim 26 are the same as the ones established in claim 19 (on which this claim depends).
Claims 27-28 are rejected due to their dependence on claim 26.
Regarding claim 27:
The claim recites the limitations "the stator" and “the rotor” in lines 1 and 3 respectively.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 28 is rejected due to its dependence on claim 11.
Regarding claim 29:
The claim recites the limitations "the casing lid", “the rotor” and “the stator” in lines 3, 3 and 4 respectively.  There is insufficient antecedent basis for these limitations in the claim. 
Claims 30-34 are rejected due to their dependence on claim 29.
Regarding claim 30:
The claim recites the limitations “the operating section” and “the valve actuator” in line 3.  There is insufficient antecedent basis for these limitations in the claim. 
Claims 31-34 are rejected due to their dependence on claim 30.
Regarding claim 31:

Claims 32 and 33 are rejected due to their dependence on claim 31.
Regarding claim 32:
The claim recites the limitations “the inner free end” and “the axial surface” in lines 3 and 4 respectively.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 33 is rejected due to its dependence on claim 32.

Note: The examiner has attempted to identify all of the possible claim objections and 35 USC 112(b) claim rejections as indicated above. However, the applicant should review the claims to address all possible claim objections and rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13-14, 19-21, 23, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 5,450,825 to Geyer et al (Geyer).
Geyer discloses:
Regarding claim 1:

a valve body (13) with a first control port (31 or figure 6, element d), a second control port (32 or figure 6, element c), a high pressure port (45 or figure 6, element a) and a low pressure port (46 or figure 6, element b); 
a first state (see figure 6a where valve 15’ is in the not actuated position corresponding to figure 1 below, element B) for enabling a flow of a hydraulic fluid from the high pressure port to the first control port and from the second control port to the low pressure port, respectively (during the period actuation of the valve 15’ identified as element A the fluid flows from the pump through port A to D and is drawn in from C to B), 
a second state (see figure 6a where valve 15’ is shifted to the left against spring 71 position corresponding to figure 1 below, element A) for enabling a flow of the hydraulic fluid from the high pressure port to the second control port and from the first control port to the low pressure port, (during the period actuation of the valve 15’ identified as element B the fluid flows from the pump through port A to C and is drawn in from D to B) respectively; 
a central actuating through-hole (14) formed in the valve body (13) extending axially through the valve body defining an axial direction (see axis in figure 2 below, element C), the first and second control ports (31 and 32 respectively) being arranged on axially opposite sides of the valve body (under the broadest reasonable interpretation, the sides of the valve body are defined by the line D in figure 2 below and therefore the first 
a valve actuator (15/15’ in figure 6a-6e) having a pin-like valve needle (under the broadest reasonable interpretation, 15 is a long cylindrical valve giving it a “pin-like” shape) with an actuating section (see middle section of 15 in figure 1 which would be arranged in the manner shown in figure 6a of 15’) arranged central and axially displaceable in the actuating through- hole (14) of the valve body (13), the valve actuator being in a first axial position in the first state (see figure 6a where valve 15’ is in the not actuated position corresponding to figure 1 below, element B) of the valve assembly and in a different second axial position in the second state of the valve assembly (see figure 6a where valve 15’ is shifted to the left against spring 71 position corresponding to figure 1 below, element A).  

    PNG
    media_image1.png
    369
    1035
    media_image1.png
    Greyscale

Figure 1 - from Geyer, figures 6b-6e, annotated by the examiner with reference letters

    PNG
    media_image2.png
    539
    664
    media_image2.png
    Greyscale

Figure 2 - from Geyer, figure 1, annotated by the examiner with reference letters
Regarding claim 2:
The valve assembly according to claim 1, wherein the valve body (13 and 54) comprises a high pressure channel (87 or 88) extending from the high pressure port (45) for fluidly connecting the high pressure port (45) towards the hydraulic pump (21, specifically chambers 76 or 77) and a low pressure channel (86 and 85) extending from the low pressure port (46) for fluidly connecting the low pressure port towards the hydraulic pump (21, specifically chambers 74 and 75).  

Regarding claim 3:
The valve assembly according to claim 2, wherein the high pressure port (45) is configured as a first internal valve chamber (45 is an annular groove (column 3, lines 40-

Regarding claim 4 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 4 above):
The valve assembly according to claim 3, wherein the first internal valve chamber has an elongate section extending radially ((45 is also an annular groove (column 3, lines 40-45)) which extends radially from its inner to its outer diameter), wherein the associated high pressure channel (87 or 88) opens into an end region of the elongate section (the high pressure channel 87 or 88 opens at the “end” or outer diameter of annular groove 45) and/or the second internal valve chamber has an elongate section extending radially ((46 is also an annular groove (column 3, lines 40-45)) which extends radially from its inner to its outer diameter), and wherein the associated low pressure channel opens into an end region of the elongate section (the low pressure channel 86 or 85 opens at the “end” or outer diameter of annular groove 46).  

Regarding claim 13:
A hydraulic pump comprising a valve assembly (13 and 54) according to claim 1, wherein the valve assembly (13 and 54) is arranged (13 and 54 extend to radially within the pump 21) within the hydraulic pump (21).  

Regarding claim 14:
The hydraulic pump according to claim 13, wherein the hydraulic pump comprises: 
a stator (figure 3, element 82 or 83); 
a rotor (21a) defining a common rotational axis (see figure 2 above, element C) extending in the axial direction; 
at least one low pressure pump chamber (75 and 74 during the 0-180 degree rotation as shown in figure 6a); and 
at least one high pressure pump chamber (76 and 77 during the 0-180 degree rotation as shown in figure 6a), 
wherein a high pressure channel (87 and 88) opens into each high pressure pump chamber and a low pressure channel (85 and 86) opens into the each low pressure pump chamber.  

Regarding claim 19:
An apparatus for camshaft timing adjustment, comprising: 
a drive disc (figure 1, elements 24, 21 and 16) and 
a hub (17) rotationally supported relative to each other, the hub being arranged within the drive disc or vice versa; 
a vane (figure 2, elements 18, 19 or 20) being accommodated in an adjusting chamber (25, 26, 27) defined by the drive disc and/or the hub and separating the adjusting chamber into a first sub-chamber (25a, 26a and 27a) and a second sub-chamber (25b, 26b 
a hydraulic pump (21) according to claim 13 and arranged within the hub (under the broadest reasonable interpretation, the valve 13 forms a portion of the pump 21 (as required in claim 13) and the valve 13 extends within the hub 17 as shown in figure 1), wherein the first control port (31) is fluidly connected to the first sub- chamber (31 is connected to 34, 36 and 38 which feeds 25a, 26a and 27a; column 3, lines 20-25) and the second control port (32) is fluidly connected to the second sub- chamber (32 is connected to 35, 37 and 39 which feeds 25b, 26b and 27b; column 3, lines 20-25).  

Regarding claim 20:
The apparatus according to claim 19, wherein the drive disc (24, 21 and 16) has a casing (24) accommodating the hub (17 which is within 24), the casing comprising a casing wall (cylindrical outer wall of 24) and a casing lid (21) axially closing the casing.  

Regarding claim 21:
The apparatus according to claim 20, wherein the drive disc (24, 21 and 16) comprises a plurality of separators configured as protrusions (see figure 3 below, element E) extending radially inward from the casing wall (cylindrical outer wall of 24) and separating a plurality of adjusting chambers (25, 26 and 27) from each other in a circumferential direction, and a plurality of vanes (18, 19 and 20) being attached to the hub (17) and extending radially outward from the hub into an associated adjusting chamber (see figure 2).  


    PNG
    media_image3.png
    653
    685
    media_image3.png
    Greyscale

Figure 3 - from Geyer, figure 2, annotated by the examiner with reference letters

Regarding claim 23:
The apparatus according to claim 19, wherein the first sub-chambers (25a, 26a and 27a) and the second sub-chambers (25b, 26b and 27b) alternate in a circumferential direction (see figure 2).  

Regarding claim 24:
The apparatus according to claim 19, wherein the hub (17) defines a central through-hole (hole that receives valve 13) accommodating the hydraulic pump (as 

Regarding claim 29:
The apparatus according to claim 19, wherein the apparatus comprises a torque transmission (bolt 22 which aligns with the 35 USC 112(f) interpretation of the limitation above) extending through a central torque transmitting trough- hole (hole in 21a for receiving 22) of the casing lid (21a) and being torque-proof connected to the rotor (passes through rotor as shown in figure 2 in a torque proof manner (rotates with the rotor)) for establishing a relative rotation between the rotor and the stator (under the broadest reasonable interpretation, 22 holds the elements 21a, 17 and 16 to the camshaft 10 which allows for the rotation of stator 24 relative to rotor 17 since they are held together via 22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geyer as applied to claim 21 above, and further in view of US patent number 5,107,804 to Becker et al. (Becker).
Regarding claim 22:
Geyer fails to disclose:
The apparatus according to claim 21, wherein exactly two vanes and two adjusting chambers are provided and disposed on opposite sides of the common rotational axis, respectively.  
Becker teaches:
	An apparatus including a phaser (figure 21) that includes two vanes (460a and 460b) and two adjusting chambers (432a and 432b) provided and disposed on opposite sides of the common rotational axis (axis at the rotational center of 460), respectively
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geyer to include only two vanes and two adjusting chambers on opposite sides of a common rotation axis as taught by Becker. Changing the number of vanes attached to the rotor (2 vanes instead of 3 vanes as currently taught by Geyer) would have been obvious for the sake or reducing manufacturing complexity (by reducing the number or vanes needed to be formed on the rotor).

Allowable Subject Matter

Claims 15-17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-12, 18, 26-28, 30-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 5,386,807 to Linder, US patent number 8,800,515 to Smith, US patent application publication number 2016/0146068 to Haltiner, Jr. et al., US patent application publication number 2016/0222836 to Haltiner, Jr., Us patent application publication number 2017/0022849 to Haltiner, JR. et al., US patent number 6,978,746 to Kibler, US patent number 7,000,580 to Smith et al., US patent number 6,941,913 to Smith, US patent number 6,883,481 to Gardner et al. and US patent number 5,657,725 to Butterfield et al..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746